        Case 6:18-cv-00296-MO         Document 405   Filed 02/05/21    Page 1 of 22




 Stephen F. English, OSB No. 730843
 SEnglish@perkinscoie.com
 Thomas R. Johnson, OSB No. 010645
 TRJohnson@perkinscoie.com
 Heidee Stoller, OSB No. 072835
 HStoller@perkinscoie.com
 Matthew J. Mertens, OSB No. 146288
 MMertens@perkinscoie.com
 Sasha A. Petrova, OSB No. 154008
 SPetrova@perkinscoie.com
 PERKINS COIE LLP
 1120 N.W. Couch Street, 10th Floor
 Portland, OR 97209-4128
 Telephone: 503.727.2000
 Facsimile: 503.727.2222

 Matthew Gordon, pro hac vice
 MGordon@perkinscoie.com
 David B. Robbins, OSB No. 070630
 DRobbins@perkinscoie.com
 PERKINS COIE LLP
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101-3099
 Telephone: 206.359.8000
 Facsimile: 206.359.9000

 Attorneys for Plaintiff FamilyCare, Inc.
                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

FAMILYCARE, INC., an Oregon non-profit
corporation,
                                               No. 6:18−cv−00296−MO
                      Plaintiff,
       v.                                      FAMILYCARE, INC.’S MOTION TO
                                               DOWN-DESIGNATE AEO DOCUMENTS
OREGON HEALTH AUTHORITY, an
agency of the State of Oregon, PATRICK         REQUEST FOR ORAL ARGUMENT
ALLEN, both individually and in his official
capacity as director of the Oregon Health
Authority, and LYNNE SAXTON,
                      Defendants.




     FAMILYCARE, INC.’S MOTION TO DOWN-                             Perkins Coie LLP
     DESIGNATE AEO DOCUMENTS                                  1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
             Case 6:18-cv-00296-MO         Document 405        Filed 02/05/21      Page 2 of 22




                                 LOCAL RULE 7-1 CERTIFICATION 1
             Pursuant to Local Rule 7-1(a)(1)(A), and in an effort to reduce the number of documents

     at issue in this Motion or obviate the need for a motion entirely, counsel for plaintiff FamilyCare,

     Inc. (“FamilyCare”) has extensively conferred in good faith about the subject of this Motion with

     counsel for Schramm Health Partners dba Optumas (“Optumas”), the fourteen other Coordinated

     Care Organizations (“CCOs”), and the Oregon Health Authority (“OHA”). Through that process,

     FamilyCare was able to reach a resolution with most of the CCOs and Optumas about down-

     designation. This Motion reflects and is consistent with the terms of those agreements.

             In particular, (1) AllCare, (2) Columbia-Pacific, (3) Eastern Oregon CCO, (4) Health Share

     of Oregon, (5) Jackson Care Connect, (6) InterCommunity Health Network, (7) Primary Health of

     Josephine County, and (8) Willamette Valley Community Health (collectively, the “Consenting

     CCOs”) agreed to down-designate to confidential the documents at issue, with the provisos that

     FamilyCare would immediately re-designate as AEO any documents that contain specific

     prescription-drug pricing information and that the terms of the protective orders otherwise remain

     in place. This Motion seeks down-designation on those terms.

             Counsel for (1) Trillium Community Health Plan (“Trillium”), (2) Cascade Health Alliance

     (“Cascade”), (3) PacificSource Community Solutions (“PacificSource”), (4) Umpqua Health

     Alliance (“Umpqua”), and (5) Western Oregon Advanced Health (“WOAH,” and collectively, the

     “Holdout CCOs”) did not agree to down-designation on the terms agreed to with the Consenting

     CCO. Despite several requests, counsel for one CCO, Yamhill CCO, has not provided their

     client’s position regarding down-designation.




     1
       The Court’s recent extension of the coronavirus-related stay preserved the parties’ ability to
     seek relief for down-designation issues. See ECF No. 401 (OHA’s unopposed motion to extend
     stay originally imposed in ECF No. 342, where Court left open resolution of AEO down-
     designation issues).
1-       FAMILYCARE’S MOTION TO DOWN-                                           Perkins Coie LLP
         DESIGNATE AEO DOCUMENTS                                          1120 N.W. Couch Street, 10th Floor
                                                                              Portland, OR 97209-4128
                                                                                Phone: 503.727.2000
                                                                                 Fax: 503.727.2222
            Case 6:18-cv-00296-MO         Document 405       Filed 02/05/21     Page 3 of 22




            The documents at issue include documents produced by OHA that OHA designated AEO,

     and documents produced by Optumas that Optumas designated AEO. Optumas-designated AEO

     documents include some that contain Optumas-specific detail that Optumas does (or did) maintain

     warrant AEO protection, as well as documents that Optumas initially determined may contain

     information that a CCO may consider to be commercially sensitive. After extensive conferral, and

     after re-reviewing such documents, Optumas agreed to down-designate, to confidential or to no

     designation, nearly all Optumas-designated documents at issue. But, as described in more detail

     below, the Holdout CCOs objected to FamilyCare accessing any of the documents that Optumas

     has down-designated, including those that Optumas determined after review did not appear to

     contain identifiable CCO information that might be considered potentially commercially sensitive

     and could be down-designated entirely. This Motion reflects and is consistent with the agreement

     reached with Optumas.

            OHA, for its part, does not maintain that any of the OHA-designated documents at issue

     contain any information that OHA seeks to protect as AEO. Rather, OHA maintains that it

     designated documents as AEO on the basis that they might contain information that a CCO would

     consider to be commercially sensitive. OHA has stated that it will abide by an agreement with the

     CCOs and takes no position on the documents that a CCO contends must remain AEO.

                                  ORAL ARGUMENT REQUESTED
            Oral argument is requested. FamilyCare estimates that thirty minutes will be required.

                                                MOTION
            Pursuant to Federal Rules of Civil Procedure 26 and 37, FamilyCare moves this Court to

     order down-designation, on the terms agreed to with the Consenting CCOs, the documents

     identified in the list attached hereto as Exhibit 1. FamilyCare and the Consenting CCOs agreed

     that: (1) the documents in Exhibit 1 will be down-designated to confidential; (2) FamilyCare

     “agrees to immediately sequester any such documents it encounters that contain information about

2-   FAMILYCARE’S MOTION TO DOWN-                                            Perkins Coie LLP
     DESIGNATE AEO DOCUMENTS                                           1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
                                                                              Fax: 503.727.2222
             Case 6:18-cv-00296-MO          Document 405        Filed 02/05/21     Page 4 of 22




     CCO-specific prescription drug pricing and to promptly re-designate any such documents as AEO”;

     and (3) the terms of the protective orders otherwise remain in effect. Exhibit 1 also reflects the

     agreement between FamilyCare and Optumas, whereby Optumas down-designated all but 118

     Optumas-produced documents at issue. 2 This motion is supported by the points and authorities

     set forth in FamilyCare’s February 1, 2019, letter to the Court, the points and authorities discussed

     below, and the Declarations of William Murray (“Murray Decl.”) and Matt Mertens (“Mertens

     Decl.”) filed herewith. 3

           MEMORANDUM IN SUPPORT OF FAMILYCARE’S MOTION TO DOWN-
                         DESIGNATE AEO DOCUMENTS

     I.     INTRODUCTION
            In the nearly two years since FamilyCare submitted a list of documents to this Court for

     down-designation, FamilyCare has negotiated extensively with other CCOs and Optumas (OHA’s

     rate-setting advisor) to try to reach a resolution. Most CCOs—including FamilyCare’s former

     competitor in the Portland metropolitan area—have agreed to terms for down-designation. And,

     after re-reviewing documents it had originally designated, Optumas decided to down-designate the

     vast majority. But a few CCOs have refused to agree and objected to Optumas’s decision to down-

     designate documents—even those that Optumas believes have no information that a CCO might

     consider commercially sensitive. Notably, despite ample opportunity, most of these Holdout



      2
        Exhibit 1 consists of the documents identified in FamilyCare’s February 1, 2019 and June 9,
     2020 submissions to the Court, except for the 118 documents on those lists that Optumas
     contends should remain AEO because they ostensibly contain Optumas’s “core” trade secret
     information. FamilyCare does not seek down-designation of those documents at this time
     pursuant to an agreement with Optumas discussed infra. By excluding those documents from
     this Motion, FamilyCare does not concede that they contain trade secrets or merit AEO
     protection and reserves the right to later seek down-designation. Additionally, FamilyCare has
     removed five documents from its February 1, 2019 submission after further review:
     OHA_LIT_00290264, OHA_LIT_00293971, OHA_LIT_00299131, OHA_LIT_00488376, and
     OHA_LIT_00494773..


3-    FAMILYCARE’S MOTION TO DOWN-                                              Perkins Coie LLP
      DESIGNATE AEO DOCUMENTS                                             1120 N.W. Couch Street, 10th Floor
                                                                              Portland, OR 97209-4128
                                                                                Phone: 503.727.2000
                                                                                 Fax: 503.727.2222
             Case 6:18-cv-00296-MO          Document 405        Filed 02/05/21      Page 5 of 22




     CCOs have never even bothered to download the documents at issue. And, in all this time, none

     has identified a single document that they claim contains material that merits AEO protection.

            This absence of effort by the Holdout CCOs is telling, as other events have rendered any

     already-tenuous claims for AEO protection even less merited. The “CCO 2.0” contracts have all

     been awarded, for five-year terms, through at least the end of 2024. The information in the subject

     documents—from 2016 and earlier—is already five years old, and it will be even staler when CCO

     contracts are re-let in the future—2024 or later. Because of its age, OHA’s rate-making no longer

     relies on such data. Moreover, the CCO landscape has changed. CCO 2.0 heralded a shift in

     reimbursement methodologies, to value-based payments, that renders reimbursement data from

     2016 and earlier competitively useless. As a result, any potential competitive value the information

     might have had two-and-a-half years ago has evaporated.

            Meanwhile, FamilyCare has been out of the CCO marketplace for nearly three years and

     has only a few employees remaining. As a practical matter, down-designating the documents at

     issue would allow only a few additional individuals to view the documents, and they would of

     course still be subject to the protections in the protective orders, including the limitation that the

     documents and information contained therein be used only for this litigation.

            The documents at issue in this motion are key to FamilyCare’s litigation because they relate

     to a core issue in this case—whether OHA treated FamilyCare unfairly in rate-setting. And

     although the documents are accessible by an outside expert, the AEO designation has hindered

     FamilyCare’s employees—who know more than anybody about the issue—from full participation

     with counsel in this litigation. Meanwhile, OHA has had unfettered access to, and ability to discuss

     with counsel, the information in the more than 19,000 AEO documents. This information

     asymmetry has disadvantaged FamilyCare throughout this case and should be rectified. For those

     reasons, FamilyCare respectfully requests that the Court grant the Motion.



4-   FAMILYCARE’S MOTION TO DOWN-                                                Perkins Coie LLP
     DESIGNATE AEO DOCUMENTS                                               1120 N.W. Couch Street, 10th Floor
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
                                                                                  Fax: 503.727.2222
            Case 6:18-cv-00296-MO          Document 405       Filed 02/05/21      Page 6 of 22




     II.    BACKGROUND
            A brief overview of the AEO dispute, which now spans several years, may be helpful. In

     short, FamilyCare has explored multiple approaches to addressing this issue, including extensively

     negotiating (or attempting to negotiate) in good faith with the CCOs and Optumas regarding the

     document designations, only to see a handful of CCOs hold up the process. These CCOs have done

     so without attempting to follow the steps set forth in the relevant protective orders and without

     identifying a single specific document or piece of information that would bestow a competitive

     advantage on FamilyCare.

            As background, two protective orders, very similar in form, are at issue here: the November

     1, 2017, protective order (the “OHA Protective Order”) and the January 17, 2018, protective order

     (the “Optumas Protective Order,” and collectively, “Protective Orders”). ECF No. 251. See

     Mertens Decl., Exs. 1 (OHA Protective Order) and 2 (Optumas Protective Order). Each Protective

     Order requires that a party have “a good faith basis for asserting” AEO protection “under the

     applicable legal standards.” Protective Orders ¶¶ 4 and 4. Both Protective Orders specify that all

     documents labeled Confidential or AEO “shall be used only in this proceeding,” and such

     documents and any information derived therefrom “shall be restricted solely to the litigation of

     this case and shall not be used by any party” or employee of a party “for any business, commercial,
     or competitive purpose.” Protective Orders ¶ 2.

            A.      OHA and Optumas designated tens of thousands of documents AEO,
                    creating an unbalanced playing field.
            Even after FamilyCare’s efforts to ameliorate OHA and Optumas’s overuse of the AEO

     designation, there are still 19,439 documents designated AEO, many of which relate to the rate-
     setting process. Those AEO designations prevent FamilyCare employees from even viewing the

     19,439 documents, and they prevent FamilyCare’s counsel from discussing the information in the

     documents with their client. But because the documents were submitted to OHA, the information

     in them has been accessible to OHA and its counsel throughout this litigation.

5-    FAMILYCARE’S MOTION TO DOWN-                                             Perkins Coie LLP
      DESIGNATE AEO DOCUMENTS                                            1120 N.W. Couch Street, 10th Floor
                                                                             Portland, OR 97209-4128
                                                                               Phone: 503.727.2000
                                                                                Fax: 503.727.2222
            Case 6:18-cv-00296-MO          Document 405       Filed 02/05/21     Page 7 of 22




            Given the volume of AEO documents and the limitations it has placed on FamilyCare’s

     ability to develop its case, FamilyCare moved to allow two FamilyCare employees, Bill Murray

     and Art Suchorzewski, to access AEO-designated documents under the terms of the Protective

     Orders. ECF No. 251. On October 5, 2018, the Court denied the motion. ECF No. 290. Based on

     FamilyCare’s understanding of this Court’s concerns articulated at the hearing—i.e., that

     FamilyCare’s request for two employees to have access to all AEO documents was insufficiently

     particularized—FamilyCare filed a limited motion for partial reconsideration on October 15, 2018.

     FamilyCare requested that Messrs. Murray and Suchorzewski be permitted to access a subset of

     AEO documents subject to the original motion that appeared, based on analysis of the metadata,

     to be most critical. ECF No. 302. Mr. Murray filed a supporting declaration explaining, among

     other things, the negative effect of the AEO designation on FamilyCare’s litigation and trial

     preparation, the categories of documents at issue, and the reasons the information in those

     documents did not merit AEO protection. ECF No. 303.

            While the motion for partial reconsideration was pending, the parties filed interlocutory

     cross-appeals to the Ninth Circuit on unrelated issues, and the Court did not rule on the motion.

     Instead, on November 13, 2018, the Court ordered FamilyCare to provide, by February 1, 2019, a

     list of AEO documents for which FamilyCare requested down-designation. FamilyCare did so.

     Mertens Decl., Ex. 3 (FamilyCare’s February 1, 2019, submission to the Court). FamilyCare’s

     February 2019 submission identified 4,344 documents, divided into nine categories; explained why

     each category of documents was relevant and necessary to FamilyCare’s claims; and further

     explained why each category of documents did not warrant AEO protection. Mertens Decl., Ex. 3,

     Attachment B.

            In connection with that submission, FamilyCare created an FTP site with all the documents

     at issue and made the site available to counsel for all CCOs to download the documents for review.

     FamilyCare advised the CCOs that only the designating party—Optumas or OHA, as the case may

6-   FAMILYCARE’S MOTION TO DOWN-                                             Perkins Coie LLP
     DESIGNATE AEO DOCUMENTS                                            1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
             Case 6:18-cv-00296-MO         Document 405       Filed 02/05/21     Page 8 of 22




     be—could answer why a particular document was designated as AEO, and, thus, whether a

     particular document contained information that might concern a particular CCO. Nonetheless, to

     help any CCO counsel identify those most likely to be relevant to their client, FamilyCare created

     and provided an overlay file showing which documents hit on CCO-specific search terms. With

     this overlay file, counsel for a particular CCO could review only those documents that mentioned

     their client.

             Despite these efforts, most CCOs did not access the FTP site and, of those that did, only

     five of the fifteen—Columbia Pacific, Jackson Care Connect, AllCare, Eastern Oregon CCO, and

     Trillium—downloaded any of the documents. 4 Mertens Decl., ¶ 6, Ex. 4 (access logs for February
     2019 FTP download).

             FamilyCare continued to negotiate with CCOs who were willing to meaningfully engage

     and with Optumas, and these negotiations eventually bore fruit. FamilyCare and Eastern Oregon

     CCO reached an agreement whereby Eastern Oregon CCO withdrew its opposition to down-

     designating the documents identified in FamilyCare’s February 2019 letter, provided that

     FamilyCare agreed to immediately sequester and re-designate as AEO any documents containing

     information about CCO-specific prescription drug pricing, and that the terms of the protective

     orders remained in place. On October 9, 2019, FamilyCare and Eastern Oregon CCO notified the

     Court of their agreement. Mertens Decl., Ex. 5 (October 9, 2019 letter from M. Gordon and F.

     Langfitt).

             B.      After the Ninth Circuit remand, FamilyCare reached agreements with most
                     of the CCOs and with Optumas.
             In June 2020, FamilyCare identified an additional 729 AEO documents that had

     inadvertently been omitted from FamilyCare’s February 1, 2019, submission because of a

     4
      Significantly, of the CCOs who downloaded the documents, all but one (Trillium) have now
     consented to down-designation on the terms described above. Cascade, PacificSource, Umpqua,
     and WOAH oppose down-designation, including by Optumas of its own documents, without
     having ever made the effort to download the documents at issue.
7-       FAMILYCARE’S MOTION TO DOWN-                                         Perkins Coie LLP
         DESIGNATE AEO DOCUMENTS                                        1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
              Case 6:18-cv-00296-MO        Document 405       Filed 02/05/21     Page 9 of 22




     technical error. Mertens Decl., Ex. 6 (FamilyCare June 9, 2020, letter to the Court). FamilyCare

     notified the Court and other parties of the oversight and requested down-designation of these 729

     AEO documents as well. Id. As before, FamilyCare again made the documents available to the

     CCOs and provided an overlay file showing which documents hit on CCO-specific search terms.

     This time, only Health Share and Trillium downloaded the documents. Mertens Decl., ¶ 9. The

     Holdout CCOs (with the exception of Trillium) once again did not download the documents at

     issue.

              The Court then directed FamilyCare to file a motion for down-designation. Mertens Decl.,

     Ex. 7. FamilyCare had reached an agreement with one CCO and was in the midst of negotiations

     with Optumas. In an effort to narrow or avoid the necessity of a motion, FamilyCare continued to

     negotiate with Optumas and contacted counsel for the remaining CCOs to learn whether their

     positions on down-designation had changed, given the passage of time and the fact that FamilyCare

     had neither sought nor been awarded a new contract in the “CCO 2.0” contract bidding process

     through 2024, and because the agreement with Eastern Oregon provided a template for the other

     CCOs to follow. Mertens Decl., Ex. 8 (FamilyCare’s July 1, 2020, letter to the CCOs). After some

     back-and-forth, most CCOs, including Health Share of Oregon—FamilyCare’s former competitor

     in the Tri-County service area, and the CCO that had led the opposition to FamilyCare’s motions

     to grant access for Messrs. Murray and Suchorzewski—agreed to down-designation. 5 Two CCOs

     have since withdrawn from the case. See ECF Nos. 394 (PrimaryHealth withdrawal), 396 (Eastern

     Oregon CCO withdrawal).

              Meanwhile, FamilyCare continued to negotiate with Optumas regarding the Optumas-

     designated documents. In September 2020, after re-reviewing the underlying documents, Optumas



     5
      In addition to Health Share and Eastern Oregon, Columbia Pacific, AllCare, Jackson Care
     Connect, Willamette Valley Health, InterCommunity Health Network and PrimaryHealth of
     Josephine County all agreed to the terms for down-designation.
8-       FAMILYCARE’S MOTION TO DOWN-                                         Perkins Coie LLP
         DESIGNATE AEO DOCUMENTS                                        1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
            Case 6:18-cv-00296-MO         Document 405       Filed 02/05/21     Page 10 of 22




     decided to down-designate the vast majority of the Optumas-designated documents on the two

     submissions. Mertens Decl., Ex. 9 (Email correspondence between M. Mertens and C. Thompson).

            C.      The Holdout CCOs did not agree to down-designation and objected to
                    FamilyCare accessing documents Optumas down-designated.
            Notwithstanding the progress with most CCOs and Optumas, the Holdout CCOs refused

     to agree to the terms for down-designation, even though most had never even bothered to download

     any of the documents identified in FamilyCare’s letters to the Court and not one had identified a

     single document that they believe contains information that merits AEO protection.

            One of the Holdout CCOs, Trillium, demanded that FamilyCare identify every document

     on the February 2019 and June 2020 submissions to the Court that contained information that

     Trillium might consider to be AEO. Mertens Decl., Ex. 10 (FamilyCare August 14, 2020, letter to

     Trillium). FamilyCare did what it could, identifying for Trillium each such document that

     contained one or more instances of the word, “Trillium,” but, as FamilyCare explained multiple

     times, OHA and Optumas—not FamilyCare—were the designating parties, and thus FamilyCare

     could not (and cannot) know with any certainty why either OHA or Optumas designated a

     particular document AEO. Id. Trillium’s request also inappropriately attempted to shift Trillium’s

     burden to have “a good faith basis for asserting” AEO protections “under the applicable legal

     standards” to FamilyCare. See Mertens Decl., Ex. 1, ¶ 4 (OHA Protective Order), Ex. 2, ¶ 4

     (Optumas Protective Order).

            As for PacificSource, FamilyCare repeatedly asked PacificSource to identify any particular

     documents (e.g., provider-specific payment arrangements, prescription drug pricing arrangements)

     containing information that concerned PacificSource and carve these documents out from

     FamilyCare’s down-designation request, as this may have provided a framework for resolving

     PacificSource’s concerns. Mertens Decl., Ex. 11 (email correspondence from M. Mertens to M.

     Yium). PacificSource never substantively responded to this proposal despite FamilyCare’s

     repeated inquiry.
9-   FAMILYCARE’S MOTION TO DOWN-                                             Perkins Coie LLP
     DESIGNATE AEO DOCUMENTS                                            1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
              Case 6:18-cv-00296-MO       Document 405       Filed 02/05/21     Page 11 of 22




              The Holdout CCOs also objected to Optumas’s decision to down-designate documents. In

      an effort to resolve the AEO issue with FamilyCare, Optumas re-reviewed documents it originally

      designated as AEO.       Following that re-review, Optumas agreed to down-designate—to

      confidential or to no designation—the vast majority of the Optumas-designated documents on the

      February 2019 and June 2020 submissions. But certain Holdout CCOs objected to Optumas’s

      down-designation and to FamilyCare accessing such documents, apparently on grounds that

      Optumas could not change document designations without their consent, even though Optumas

      was the designating party and the Holdout CCOs did not review the documents at issue and provide

      input as to which of those documents warranted AEO protection.. Nonetheless, the Holdout CCOs’

      objection caused Optumas to withdraw the down-designations. See Mertens Decl., Ex. 12

      (FamilyCare November 5, 2020, letter to Trillium). 6
              In response, FamilyCare worked collaboratively with Optumas to identify a subset of the

      down-designated documents that FamilyCare could review without accessing any information

      specific to the Holdout CCOs. Mertens Decl., Ex. 13 (Optumas December 11, 2020, letter to

      FamilyCare). Optumas proposed what it described as a “reasonable and targeted” two-pronged

      approach. Id. First, based on Optumas’s multiple reviews, Optumas identified many documents

      that Optumas believed did not contain identifiable CCO information that a CCO might consider to

      be of a potentially sensitive commercial nature. Id. Optumas suggested that those documents

      remain down-designated and available for FamilyCare review. Second, Optumas provided

      FamilyCare with the Optumas-generated naming conventions specific to the Holdout CCOs and

      suggested that these search terms be run against those documents Optumas believed might contain

      CCO-specific information to isolate documents potentially implicating the Holdout CCOs. Id.


      6
       , Following down-designation, FamilyCare employees had access to those documents that
      Optumas down-designated. But when the Holdout CCOs objected to Optumas’s decision, and
      Optumas advised FamilyCare counsel of the objections, access to the down-designated documents
      was suspended and has remained suspended.
10-       FAMILYCARE’S MOTION TO DOWN-                                        Perkins Coie LLP
          DESIGNATE AEO DOCUMENTS                                       1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
             Case 6:18-cv-00296-MO         Document 405       Filed 02/05/21     Page 12 of 22




      Optumas proposed that the remainder of those documents—those that did not hit on any search

      term—would remain down-designated and available to FamilyCare for review. Id. FamilyCare ran

      the search terms Optumas proposed and advised Optumas that FamilyCare had isolated documents

      that hit on the terms and potentially implicated the Holdout CCOs. Mertens Decl., Ex. 14

      (FamilyCare December 18, 2020, letter to Optumas). FamilyCare was amenable to isolating this

      subset for resolution, judicial or otherwise, and making the remainder of the Optumas down-

      designated documents available to its employees for review. Id.

             Yet the Holdout CCOs also objected to this process, on the basis that “the search process

      outlined by Optumas cannot guarantee that it will identify each and every document containing

      information the Objecting CCOs contend is commercially sensitive.” Mertens Decl., Ex. 15

      (Optumas December 21, 2020, letter to FamilyCare). As a result, and given the Holdout CCOs’

      unwillingness to actually review the documents to see for themselves whether they contain any

      information that is protectable as AEO, Optumas concluded it cannot do any more. See id.

             In sum, the AEO down-designation dispute has dragged on for more than two years. During

      that time, none of the Holdout CCOs has identified a single document on FamilyCare’s February

      2019 and June 2020 letters to the Court that it maintains contains information meriting AEO

      protection. Only one of the Holdout CCOs has even downloaded the documents that FamilyCare

      made available for review. Nonetheless, the Holdout CCOs have refused to agree to the reasonable

      terms agreed on by most of the CCOs, or those agreed by Optumas, and have ignored or

      undermined FamilyCare’s efforts to isolate a more limited subset of documents specific to the

      Holdout CCOs’ concerns. Because of their recalcitrance, both designating parties—OHA and

      Optumas—have told FamilyCare that the Holdout CCOs’ objections must be resolved before

      FamilyCare can access the documents identified on the February 2019 and June 2020 submissions

      to the Court. Yet the Holdout CCOs will not take the simplest steps to review the documents. It is



11-   FAMILYCARE’S MOTION TO DOWN-                                             Perkins Coie LLP
      DESIGNATE AEO DOCUMENTS                                            1120 N.W. Couch Street, 10th Floor
                                                                             Portland, OR 97209-4128
                                                                               Phone: 503.727.2000
                                                                                Fax: 503.727.2222
               Case 6:18-cv-00296-MO        Document 405       Filed 02/05/21      Page 13 of 22




      in this posture that FamilyCare seeks the Court’s intercession to order the down-designation of the

      documents identified on Exhibit 1.

               D.     Other relevant developments
               Meanwhile, the CCO program has changed in several relevant ways over the past two

      years.

               First, as part of its “CCO 2.0” program, OHA is now under contract with fifteen CCOs

      for five-year terms, through at least December 31, 2024. 7 The next contracting period will not

      begin until 2025, at the earliest, with re-solicitation expected in 2024. See Mertens Decl., Ex. 3,

      and Ex. 1 thereto. 8
               Second, the CCO 2.0 program ushered in substantial changes in how CCOs reimburse

      health care providers and facilities. In particular, the CCO 2.0 contract requires CCOs to change

      how they pay providers—in 2020, at least 20% of the amounts CCOs spent on care delivery was

      required to be through value-based payment (VBP) contracts, rather than traditional fee-for-service

      reimbursement, and, per the contract, CCOs must annually increase the level of payments that are

      value based through the duration of the CCO 2.0 period, to 70% by 2024. Murray Decl. ¶ 11.

      Moreover, even before CCO 2.0 formally began, reimbursement was changing, as evidenced by

      Optumas’s comment in the 2021 rate certification that after reviewing data from both 2018 and

      2019, Optumas was relying only on 2019 data because of “significant differences in facility

      reimbursement” between those years. 9 This change in reimbursement is particularly significant

      7
        Most of the CCO 2.0 contracts were for five-year terms. CCO 2.0 Contract Awardees:
      Frequently Asked Questions https://www.oregon.gov/oha/OHPB/CCODocuments/2019-CCO-
      2.0-FAQ.pdf . Several CCOs were given only one-year terms initially, see id., but each of those
      were subsequently awarded contract extensions through 2024. OHA approves AllCare, Cascade
      Health Alliance Umpqua Health Alliance full five-year coordinated care contracts
      https://www.oregon.gov/oha/ERD/Pages/OHAApprovesAllCareCascadeHealthAllianceUmpqua
      HealthAllianceFullFiveYearCoordinatedCareContracts.aspx
      8
        OHA extended the five-year, 2014-2018 contracts by an additional year, through 2019.
      9
        See Oregon Health Authority Oregon Health Plan CCO Actuarial Certification at 15, available
      at https://www.oregon.gov/oha/HPA/ANALYTICS/OHPRates/Oregon-CY21-Rate-
      Certification-CCO-Rates.pdf.
12-       FAMILYCARE’S MOTION TO DOWN-                                           Perkins Coie LLP
          DESIGNATE AEO DOCUMENTS                                          1120 N.W. Couch Street, 10th Floor
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
                                                                                  Fax: 503.727.2222
             Case 6:18-cv-00296-MO           Document 405        Filed 02/05/21      Page 14 of 22




      given that CCOs have previously argued that reimbursement data—e.g., how much they paid a

      particular provider—was competitively sensitive information. 10

              Third, OHA and Optumas have made changes to how they develop CCO capitation rates.

      Murray Decl. ¶ 12. When FamilyCare was a CCO, Optumas used a regional rate-setting approach

      and built four region-specific rate models, despite FamilyCare’s long-expressed concerns that such

      an approach unfairly suppressed its rates. See id. Shortly after FamilyCare exited the CCO market,

      OHA and Optumas changed to a statewide approach, whereby Optumas builds up rates at a

      statewide level and then adjusts for regional factors. Id. As a result, the “regional rate models”

      and related inputs—some of the very documents FamilyCare seeks to down-designate—are relics

      of a bygone era, highly relevant to this litigation but not to rate-setting in Oregon. See id.

             Fourth, the express temporal limitations in the Protective Orders on individuals who were

      provided access to AEO documents have now expired. Both Protective Orders include various

      time-limited restrictions, the most expansive of which is a prohibition preventing anybody who

      accesses AEO materials from assisting with Medicaid rate setting in Oregon “through the rate-

      setting process for 2021 rates.” Mertens Decl., Ex. 1, ¶ 10; Ex. 2, ¶ 10. On October 3, 2020, OHA

      released the 2021 rates. 11 As a result, that prohibition has now lapsed.
             Fifth, FamilyCare has now been out of the CCO business for nearly two years and has only

      a handful of employees remaining. Murray Decl. ¶ 14. FamilyCare made no effort to be awarded

      a contract under CCO 2.0 and has made no subsequent effort to re-enter the CCO market. Id. Each

      FamilyCare employee who would view the documents in question has agreed to sign onto the

      existing protective order. Id.


      10
         In any event, the reimbursement data is aggregated data that reveals only how much a CCO
      paid on average for a particular type of service, such as an outpatient physician visit, not how
      much a CCO paid a particular physician to provide such a service. See, e.g., Murray Decl. ¶¶
      7.e, 7.h.
      11
         See OHA releases 2021 capitation rates
      https://www.oregon.gov/oha/ERD/Pages/OHAReleases2021CapitationRates.aspx
13-    FAMILYCARE’S MOTION TO DOWN-                                                Perkins Coie LLP
       DESIGNATE AEO DOCUMENTS                                               1120 N.W. Couch Street, 10th Floor
                                                                                 Portland, OR 97209-4128
                                                                                   Phone: 503.727.2000
                                                                                    Fax: 503.727.2222
             Case 6:18-cv-00296-MO          Document 405       Filed 02/05/21      Page 15 of 22




             Meanwhile, some things have not changed. The CCO 2.0 procurement, like the prior CCO

      procurements, was not a competitive bid process—the CCOs were independently evaluated against

      certain criteria, and those who met the criteria were awarded a contract. Murray Decl. ¶¶ 9, 13.

      CCO rates likewise continue to be set by regulatory fiat rather than competitive bids. Id. ¶ 13. The

      CCOs do not submit rate bids or otherwise compete against each other for rates; rather, OHA and

      Optumas continue to annually set the rates unilaterally for the upcoming year based on data from

      preceding years. Id. In the most recent round of rate-setting—in 2020, for 2021 rates—Optumas

      reviewed data from 2018-2020 and relied primarily on data from 2019. Id. Finally, FamilyCare’s

      employees—in particular, Mr. Murray and Mr. Suchorzewski—remain unable to review the AEO

      documents, further inhibiting FamilyCare’s litigation efforts and further tilting the field in favor

      of OHA. Id. ¶ 8.

                 A. Legal standard

             There is a “well-established” presumption is in favor of disclosure of discovery documents.

      San Jose Mercury News, Inc. v. U.S. Dist. Court—N. Dist. (San Jose), 187 F.3d 1096, 1103 (9th

      Cir. 1999). And AEO designations, in particular, “‘shall be made as sparingly as possible’ since

      they have severe consequences affecting the adversary’s investigation, attorney client

      communications, the search for truth, and the judicial system, which is inevitably drawn into the

      discovery process.” Callsome Sols. Inc. v. Google, Inc., 2018 NY Slip Op 32716(U), ¶ 9 (Sup.

      Ct.) (quoting Fendi Adele S.R.L. v Burlington Coat Factory Warehouse Corp., 2006 US Dist.

      LEXIS 89546, *6 (SD NY 2006)).

             Where a protective order has been entered by stipulation—rather than based on a finding

      of good cause by the Court—and a party seeks to remove protections from documents, “the party

      opposing disclosure has the burden of establishing that there is good cause to continue” such

      protection. In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir.



14-   FAMILYCARE’S MOTION TO DOWN-                                               Perkins Coie LLP
      DESIGNATE AEO DOCUMENTS                                              1120 N.W. Couch Street, 10th Floor
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
                                                                                  Fax: 503.727.2222
             Case 6:18-cv-00296-MO          Document 405        Filed 02/05/21     Page 16 of 22




      2011). The Protective Orders in this case, which resulted from stipulation, 12 expressly incorporate

      that requirement—both specify that, upon motion to the Court, “the party seeking to protect a

      document from disclosure bears the burden of establishing good cause for why the document

      should not be disclosed.” Mertens Decl., Exs. 1 and 2, ¶¶ 10 and 10.

             The requirement to show good cause for AEO designation means that the party resisting

      disclosure has the burden, “for each particular document it seeks to protect, of showing that

      specific prejudice or harm will result” if the document is down-designated. Foltz v. State Farm

      Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003). “Broad allegations of harm,

      unsubstantiated by specific examples or articulated reasoning,” are insufficient to “justify

      continued protection” of the subject materials. Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470,

      476 (9th Cir. 1992) (quoting Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3rd

      Cir.1986).785 F.2d 1108, 1121 (3rd Cir.1986)).

                 B. The documents at issue should be down-designated.

             The documents should be down-designated because they did not merit AEO protection in

      the first instance, and there is even less justification for such protection now. The Holdout CCOs

      have not and cannot meet their burden to show good cause for continuing the protection. Indeed,

      none has identified a single document that it believes merits AEO protection, let alone any harm

      that would result from down-designation. In fact, some of the Holdout CCOs previously took the

      position, nearly four years ago, that much of the information in these materials does not have

      commercial value and would not give competitors an advantage. The passage of time, and changes

      in how CCOs do business and OHA sets rates, has only made it clearer. CCO 2.0 is now in its

      second year, FamilyCare is not in the Medicaid market, and the next CCO procurement is not


      12
        The original protective order was entered by stipulation while the case was still in state court.
      The Protective Orders at issue are modified versions of the original stipulated order. The state
      court was not tasked with, and did not make, findings regarding good cause for the protective
      orders—the court merely modified some of the details regarding the scope of protections.
15-    FAMILYCARE’S MOTION TO DOWN-                                              Perkins Coie LLP
       DESIGNATE AEO DOCUMENTS                                             1120 N.W. Couch Street, 10th Floor
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
                                                                                  Fax: 503.727.2222
             Case 6:18-cv-00296-MO          Document 405       Filed 02/05/21      Page 17 of 22




      scheduled until 2024, when the most-recent data in the documents will be eight years old. As a

      result, any competitive or proprietary value in the documents has long since dissipated or

      evaporated.

                     1.      The documents do not merit AEO protection
             In its February 2019 letter to the Court, FamilyCare identified the categories of documents

      at issue and explained why, for each category, the information in the documents was not likely to

      cause competitive harm. See Mertens Decl., Ex. 3, Attachment B. FamilyCare incorporates that

      discussion by reference. Briefly, CCOs that previously opposed down-designation focused on

      information relating to how, and how much, they pay providers. But the vast majority of the

      documents for which FamilyCare seeks down-designation does not include such detail—and most

      of the few that do contain aggregated information about expenditures that does not reveal how

      much a CCO pays a particular provider for a particular service. Moreover, given the passage of

      time and changes in the CCO program, the information is commercially archaic. It is therefore

      unsurprising that most CCOs have agreed to down-designation.

             As explained in FamilyCare’s February 2019 submission, see id., aggregated information

      reflecting CCO expenditures in different categories of service—inpatient hospital visits; outpatient

      physician visits, etc.— does not reveal how much a particular CCO pays a particular provider. The

      Centers for Medicare & Medicaid Services (“CMS”) recognized that similarly aggregated data

      was unlikely to be competitively useful. In rejecting commenters’ views that it would be

      competitively harmful to share information submitted to CMS by managed care organizations in

      the analogous Medicare Advantage context, CMS remarked that because the information was

      “already composed of aggregated cost and utilization information,” any suggestion “that a

      competitor would be able to derive payment information related to any specific provider, is simply

      not credible.” Medicare Program; Changes to the Medicare Advantage and the Medicare



16-   FAMILYCARE’S MOTION TO DOWN-                                               Perkins Coie LLP
      DESIGNATE AEO DOCUMENTS                                              1120 N.W. Couch Street, 10th Floor
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
                                                                                  Fax: 503.727.2222
             Case 6:18-cv-00296-MO          Document 405        Filed 02/05/21      Page 18 of 22




      Prescription Drug Benefit Programs for Contract Year 2012 and Other Changes, 76 Fed. Reg.

      21432-01, 21517-18 (April 15, 2011).

             Moreover, any competitive value of the data has evaporated with the passage of time.

      During the 2017 and 2018 rate years at issue, OHA and Optumas primarily used data from the

      most-recent full year in rate development. So the 2017 rates, which OHA developed in 2016, used

      data from 2015. And the 2018 rates, developed in 2017, were based primarily on 2016 data. As a

      result, the subject documents reflect CCO data from 2016 and earlier. That information, now at

      least five years old, is stale, and “stale information is of little value.” Biles v. Dep't of Health &

      Human Servs., 931 F. Supp. 2d 211, 225 (D.D.C. 2013) (quoting Payne Enterprises, Inc. v. United

      States, 837 F.2d 486, 494 (D.C.Cir.1988)). Staleness of two-year-old information was another

      ground cited by CMS for rejecting commenters’ concerns about sharing of cost data. See Medicare

      Program; Changes to the Medicare Advantage and the Medicare Prescription Drug Benefit

      Programs for Contract Year 2012 and Other Changes, 76 Fed. Reg. 21432-01, 21518 (CMS

      opining that similar data only two years old was stale: “although trends from one year to the next

      might be revealed through release of payment data for sequential years, the fact remains that such

      trends will be stale (at least 2 years old) and reveal little about competitive strategies in future

      years.”).

             The Biles court cited CMS’s conclusion about staleness, and pointed to changes in the

      healthcare industry, when rejecting the claim that competitive harm would result from the release

      of information very similar to that at issue here. Biles, 931 F. Supp. 2d at 225-227. There, an

      individual filed a FOIA request in July 2011 that sought 2009 data that Medicare Advantage

      Organizations (MAOs) had submitted to the federal government for use in setting capitation rates,

      including cost and utilization data, MAO revenue, non-benefit expenses, risk scores, member

      months, and other background data. Id. at 216-217. The court credited the FOIA requestor’s

      contention that “the passing of time, as well as the changes in the health care industry, which

17-    FAMILYCARE’S MOTION TO DOWN-                                               Perkins Coie LLP
       DESIGNATE AEO DOCUMENTS                                              1120 N.W. Couch Street, 10th Floor
                                                                                Portland, OR 97209-4128
                                                                                  Phone: 503.727.2000
                                                                                   Fax: 503.727.2222
             Case 6:18-cv-00296-MO         Document 405        Filed 02/05/21       Page 19 of 22




      include rising costs, health care reform under the Patient Protection and Affordable Care Act,

      changes in the way rebates are calculated, etc.—make the 2009 data too stale” to cause harm upon

      release. Id. at 226.

             Here, of course, even more time has passed—the data are at least five years old—and the

      industry has likewise changed, significantly. In addition to “rising costs,” id., OHA’s CCO 2.0

      required CCOs to change how they pay providers, mandating that over time they move away from

      fee-for-service reimbursement to value-based-payments such that by 2024, 70% of the payments

      for health care services would be value-based. Murray Decl. ¶ 11. As a result, CCO 2.0 requires

      CCOs to make significant changes in how they contract with and reimburse providers, limiting the

      utility of pre-CCO 2.0 reimbursement data. Id. Moreover, Optumas has confirmed “significant

      differences in facility reimbursement” between 2018 and 2019, see Note 9 supra, indicating that

      even before CCO 2.0 started, the CCOs substantially changed reimbursement. These changes

      render obsolete information about provider payment arrangements that were in place during and

      before 2016. As in Biles, the CCOs cannot “explain why the [2016 and earlier] data is still

      commercially valuable to competitors or how that data could be used in [2021] or later to create a

      likelihood of substantial competitive harm.” Biles, 931 F. Supp. 2d at 227.

             Any concerns about competitive advantage during the next round of CCO procurement are

      even more overblown. As noted, the current five-year CCO contracts run through at least

      December 31, 2024, and OHA expects to re-solicit contracts earlier in 2024. Mertens Decl., Ex.

      3, and Ex. 1 thereto. The information would thus be at least eight years old when contracts are re-

      solicited. 13 Moreover, OHA and Optumas will not rely on this data in setting CCO rates, as they

      are already focusing on more recent data—for example, in developing 2021 rates (in 2020),

      Optumas reviewed encounter and eligibility data for dates of service from January 2018-April

      13
         CCOs who opposed FamilyCare’s motion to grant access to Messrs. Murray and Suchorzewski
      in October 2018 pointed in particular to the then-upcoming announcement of the CCO 2.0
      contracts to argued that the timing was particularly sensitive.
18-    FAMILYCARE’S MOTION TO DOWN-                                             Perkins Coie LLP
       DESIGNATE AEO DOCUMENTS                                            1120 N.W. Couch Street, 10th Floor
                                                                              Portland, OR 97209-4128
                                                                                Phone: 503.727.2000
                                                                                 Fax: 503.727.2222
              Case 6:18-cv-00296-MO         Document 405        Filed 02/05/21      Page 20 of 22




      2020. See Note 9 supra. 14 And because OHA and Optumas have now set the 2021 CCO rates, the

      outer limit of temporal restrictions imposed on experts under Paragraph 10 of the Protective Orders

      has expired. This further illustrates that the materials have long grown stale, and that, if they ever

      had any competitive value, it has long since evaporated. It makes no sense that experts on both

      sides who accessed AEO materials are now free to work on Oregon rate-setting, but several

      FamilyCare employees cannot view the same materials because of ostensible claims of competitive

      harm.

                     2.      None of the Holdout CCOs has articulated any basis why any of the
                             documents at issue should
              Reflecting these changed circumstances, most CCOs, including four of the five CCOs that

      downloaded the AEO documents have dropped their opposition to down-designation. Even Health

      Share—FamilyCare’s (former) primary competitor and the CCO previously leading the charge

      against down-designation—has consented to down-designation on the terms stipulated by Eastern

      Oregon CCO and sought herein. Optumas has similarly concluded that the vast majority of

      Optumas-designated documents can be down-designated to confidential or no designation.

              The Holdout CCOs oppose, however, without ever identifying any documents of particular

      concern or offering a cogent rationale for their opposition. This deficiency is hardly surprising,

      given that most of the Holdout CCOs did not even download any of the documents FamilyCare

      identified for down-designation. See Mertens Decl. ¶¶ 5-6, 9, and Ex. 4. The other holdout,

      Trillium, has given no indication that it has done anything more than download the documents.

      Under these circumstances, the Holdout CCOs apparently have defied the Protective Orders’

      requirement for “a good faith basis for asserting [the document] is confidential under the applicable

      legal standards,” Mertens Decl., Exs. 1 and 2, ¶¶ 4 and 4, and this Motion should be granted on

      that basis alone.

      14
         CMS regulations require that rate-setting use data “no older” than the three years preceding the
      rating period. 42 C.F.R. § 438.5(c)(2)
19-    FAMILYCARE’S MOTION TO DOWN-                                               Perkins Coie LLP
       DESIGNATE AEO DOCUMENTS                                              1120 N.W. Couch Street, 10th Floor
                                                                                Portland, OR 97209-4128
                                                                                  Phone: 503.727.2000
                                                                                   Fax: 503.727.2222
             Case 6:18-cv-00296-MO        Document 405       Filed 02/05/21     Page 21 of 22




             The lack of a good faith basis is also evident because some of the Holdout CCOs previously

      took the position that much of the information FamilyCare seeks to down-designate was of no

      commercial value and would not provide an unfair competitive advantage. In February 2017,

      OHA sent the CCOs a questionnaire to ascertain whether they thought certain information then

      sought by FamilyCare met the criteria for trade secret protection under Oregon law. The

      information sought—regional rate models, base data exhibits, raw risk score data, and data

      regarding the reimbursement policy—overlaps significantly with the categories of data in the

      documents at issue. See Mertens Decl., Ex. 3, Attachment B (categories include documents

      containing information about risk scores, “rate of growth” calculations and the “reimbursement

      policy,” and regional rate models). One of the Holdout CCOs, Umpqua, indicated that the

      information did not have even potential commercial value and would not confer a competitive

      advantage. Mertens Decl., Ex. 16. Another, PacificSource, did not fill out the questionnaire but

      instead simply informed OHA, “We are not claiming trade secrets.” Mertens Decl., Ex. 17.15
      Neither Umpqua nor PacificSource has explained how information they did not consider trade

      secret four years ago could possibly have morphed over time into information that requires AEO

      protection.

             The Holdout CCOs have not reviewed the subject documents, will not explain how or why

      any of the documents merit AEO protection, and have never identified how allowing several

      FamilyCare employees to view documents with data from 2016 and earlier, under the terms of the

      Protective Orders, could possibly lead to any competitive harm. FamilyCare has repeatedly tried

      15
         Trillium responded that it believed some of the information—the regional rate models and risk
      score data—had no commercial value, while some did. Mertens Decl., Ex. 17. The two other
      holdouts checked boxes indicating they believed the information met criteria for trade secrets,
      but when asked to describe the commercial value or business advantage, Western Oregon
      Advanced Health responded with the same three-word answer—“competitive commercial
      bidding”—for each, while Cascade Health Alliance gave a four-word response—“This is
      intellectual property”—for all five categories, including the Tri-County Regional Rate Model,
      which implicated information only from the Tri-County CCOs, FamilyCare and Health Share.
      Mertens Decl., Exs. 18 and 19.
20-    FAMILYCARE’S MOTION TO DOWN-                                           Perkins Coie LLP
       DESIGNATE AEO DOCUMENTS                                          1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
             Case 6:18-cv-00296-MO         Document 405       Filed 02/05/21        Page 22 of 22




      to engage the Holdout CCOs to understand and address any specific concerns they have, and

      FamilyCare has been met with deflection and delay. Meanwhile, the AEO designations continue

      to create an unbalanced playing field, with OHA’s employees free to review and discuss with

      counsel the more than 19,000 AEO documents while FamilyCare employees and its counsel

      continue to be unable to do so, leaving them disadvantaged in this lawsuit.

                                              CONCLUSION
             For the foregoing reasons, FamilyCare respectfully requests that this Court grant this

      Motion to Down-Designate AEO Documents.



      DATED: February 5, 2021                           PERKINS COIE LLP


                                                        By: /s/ Matthew Gordon
                                                            Stephen F. English, OSB No. 730843
                                                            SEnglish@perkinscoie.com
                                                            Thomas R. Johnson, OSB No. 010645
                                                            TRJohnson@perkinscoie.com
                                                            Heidee Stoller, OSB No. 072835
                                                            HStoller@perkinscoie.com
                                                            Matthew J. Mertens, OSB No. 146288
                                                            MMertens@perkinscoie.com
                                                            Sasha A. Petrova, OSB No. 154008
                                                            SPetrova@perkinscoie.com
                                                            1120 N.W. Couch Street, 10th Floor
                                                            Portland, OR 97209-4128
                                                            Telephone: 503.727.2000
                                                            Facsimile: 503.727.2222

                                                            Matthew Gordon, pro hac vice
                                                            MGordon@perkinscoie.com
                                                            David B. Robbins, OSB No. 070630
                                                            DRobbins@perkinscoie.com
                                                            1201 Third Avenue, Suite 4900
                                                            Seattle, WA 98101-3099
                                                            Telephone: 206.359.8000
                                                            Facsimile: 206.359.9000

                                                        Attorneys for Plaintiff FamilyCare, Inc.



21-   FAMILYCARE’S MOTION TO DOWN-                                             Perkins Coie LLP
      DESIGNATE AEO DOCUMENTS                                            1120 N.W. Couch Street, 10th Floor
                                                                             Portland, OR 97209-4128
                                                                               Phone: 503.727.2000
                                                                                Fax: 503.727.2222
